Citation Nr: 1029953	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical 
expenses in the amount of $153.16 for services rendered by 
Southwestern Medical Center in Lawton, Oklahoma, on April 22, 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 administrative decision issued by the 
Department of Veterans Affairs (VA) Medical Center in Oklahoma 
City, Oklahoma, which denied the Veteran's claim of entitlement 
to reimbursement or payment of unauthorized medical expenses in 
the amount of $153.16 for services rendered by Southwestern 
Medical Center in Lawton, Oklahoma, on April 22, 2006.  A Travel 
Board hearing was held in June 2009 at the RO in Waco, Texas, 
before the undersigned Veterans Law Judge and a copy of the 
hearing transcript has been added to the claims file.

The appeal is REMANDED to the VA Medical Center in Oklahoma City, 
Oklahoma, via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.


REMAND

The Veteran contends that he is entitled to payment of 
unauthorized medical expenses in the amount of $153.16 for 
services rendered by Southwestern Medical Center in Lawton, 
Oklahoma, on April 22, 2006, because he received emergency care 
for acute gastritis on that date.  He testified that he was 
experiencing significant stomach pain and was advised by a VA 
operator on that date to go to the nearest emergency room for 
treatment.  He also testified that his stomach pain was too great 
for him to travel to the nearest VA Medical Center for treatment 
on that date.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

A review of the claims file shows that neither the Veteran nor 
his service representative has been advised of the VCAA.  The VA 
Medical Center in Oklahoma City, Oklahoma, concluded in January 
2007 that VCAA notice was unnecessary because the Veteran had 
health insurance and did not qualify for VA medical care benefits 
under the Millennium Health Care Act.  The Board disagrees with 
this determination and finds that, on remand, appropriate VCAA 
notice must be provided to the Veteran and his service 
representative.

A review of the claims file also shows that the Veteran reported 
to the emergency room (ER) at Southwestern Medical Center in 
Lawton, Oklahoma, on April 22, 2006, complaining of significant 
abdominal pain.  It was noted that the Veteran normally was seen 
at the VA Medical Center for medical treatment.  Physical 
examination showed a soft abdomen, epigastric tenderness, and 
decreased bowel sounds.  The Veteran's pain was relieved almost 
completely after he was given a gastrointestinal cocktail.  The 
impression was acute gastritis and the Veteran was discharged 
home in improved and stable condition.

Two days later, on April 24, 2006, a General Note in the 
Veteran's VA outpatient treatment records indicates that he 
informed a VA physician's assistant that he had experienced 
stomach pain the previous Friday night and, when the pain had not 
let up and because the VA clinic was closed at that time, he had 
gone to the Southwestern Medical Center ER for treatment.  He 
reported that he had been examined and told that his bowel was 
backed up and he received magnesium sulfate to make his bowel 
movements move.  He also reported that his symptoms had improved 
since he had been seen in the ER.  The VA physician's assistant 
noted that the Veteran was not aware that he had to contact the 
Medical Administration Service (MAS) and directed him to call MAS 
to report his trip to the ER for possible payment approval.  
Subsequently, the Veteran's VA Form 10-583, "Claim For Payment 
Of Cost Of Unauthorized Medical Services," containing his formal 
claim for reimbursement or payment of unauthorized medical 
expenses in the amount of $153.16 for services rendered by 
Southwestern Medical Center in Lawton, Oklahoma, on April 22, 
2006, was date-stamped as received by VA on August 15, 2006.

The Board observes that, in January 2007, the VA Medical Center 
in Oklahoma City, Oklahoma, denied the Veteran's claim for 
reimbursement or payment of unauthorized medical expenses in the 
amount of $153.16 for services rendered by Southwestern Medical 
Center in Lawton, Oklahoma, on April 22, 2006, because his formal 
claim (VA Form 10-583) had been received by VA more than 90 days 
after the date of medical treatment for which he sought 
reimbursement.  Because the Veteran informed VA on April 24, 
2006, that he had been treated at Southwestern Medical Center 
2 days earlier and was advised to file a claim for reimbursement, 
the Board finds that VA was on notice as of that date that the 
Veteran would be filing a claim for reimbursement.  The Board 
also finds that an informal claim for reimbursement can be 
inferred from the Veteran's interaction with a VA provider on 
April 24, 2006, which was noted in his VA outpatient treatment 
records.  Given the foregoing, the Board concludes that, on 
remand, the Veteran's claim for reimbursement or payment of 
unauthorized medical expenses in the amount of $153.16 for 
services rendered by Southwestern Medical Center in Lawton, 
Oklahoma, on April 22, 2006, should be adjudicated on the merits 
by the VA Medical Center in Oklahoma City, Oklahoma.

It is not clear from a review of the record whether the care that 
the Veteran received at Southwestern Medical Center in Lawton, 
Oklahoma, on April 22, 2006, was emergent and whether the initial 
decision denying the Veteran's claim for reimbursement was made 
by a clinician or other medical professional.  Further, it is not 
clear whether a VA facility was feasibly available to the Veteran 
when he was seen at Southwestern Medical Center in Lawton 
Oklahoma, on April 22, 2006.  See 38 C.F.R. §§ 17.1002 (b), (c) 
(2009).  The Board notes in this regard that the Veteran informed 
the VA physician's assistant on April 24, 2006, that he had gone 
to Southwestern Medical Center for treatment because the VA 
clinic had been closed at the time he was experiencing 
significant stomach pain.  Thus, on remand, these issues must be 
addressed.

Accordingly, this claim is REMANDED for the following action:

1.  Provide the Veteran and his service 
representative with appropriate VCAA notice 
on the claim for reimbursement or payment of 
unauthorized medical expenses in the amount 
of $153.16 for services rendered by 
Southwestern Medical Center in Lawton, 
Oklahoma, on April 22, 2006.  A copy of the 
notice letter should be included in the 
claims file.

2.  Request that the Veteran submit an 
opinion of his treating physician(s) at 
Southwestern Medical Center in Lawton, 
Oklahoma, on April 22, 2006, regarding his 
gastrointestinal condition at that time and 
whether treatment of the condition was 
urgent, that is, whether the condition was of 
such a nature that delay in seeking treatment 
would have been hazardous to life or health.

3.  Associate with the file a memorandum 
concerning whether a VA medical facility was 
feasibly available to treat the Veteran's 
specific gastrointestinal condition on 
April 22, 2006, and if so, its hours of 
operation.  The memorandum should include 
specific information regarding the geographic 
accessibility of the nearest VA medical 
facility and/or outpatient clinic to the 
Veteran's residence at the time.

4.  Thereafter, forward the claims file to a 
VA examiner for review.  After reviewing the 
claims file, the examiner should be asked to 
determine whether the circumstances 
surrounding the Veteran's medical care on 
April 22, 2006, were emergent.  Specifically, 
the examiner should furnish an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the urgency of the Veteran's medical 
condition on April 22, 2006, the relative 
distance of the travel involved in reaching a 
VA facility equipped to treat the Veteran's 
gastrointestinal condition, or the nature of 
the treatment itself, made it necessary to 
use the Southwestern Medical Center in 
Lawton, Oklahoma.

5.  Thereafter, readjudicate the Veteran's 
claim for reimbursement or payment of 
unauthorized medical expenses in the amount 
of $153.16 for services rendered by 
Southwestern Medical Center in Lawton, 
Oklahoma, on April 22, 2006.  If the benefits 
sought on appeal remain denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

